Exhibit 10.1




EXECUTION VERSION



CUSIP: 31421WAA3



$375,000,000 REVOLVING CREDIT FACILITY


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
by and among
FEDERATED INVESTORS, INC.,
THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,
PNC CAPITAL MARKETS LLC, as Sole Bookrunner,
PNC CAPITAL MARKETS LLC and CITIGROUP GLOBAL MARKETS, INC., as
Joint Lead Arrangers,
CITIBANK, N.A., as Syndication Agent, and

TD BANK, N.A., as Documentation Agent




Dated as of June 5, 2017







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.
CERTAIN DEFINITIONS    1

1.1
Certain Definitions.    1

1.2
Construction.    26

1.2.1
Number; Inclusion.    26

1.2.2
Determination.    26

1.2.3
Administrative Agent’s Discretion and Consent.    26

1.2.4
Documents Taken as a Whole.    26

1.2.5
Headings.    26

1.2.6
Implied References to this Agreement.    26

1.2.7
Persons.    26

1.2.8
Modifications to Documents.    27

1.2.9
From, To and Through.    27

1.2.10
Shall; Will.    27

1.2.11
Eastern Time.    27

1.3
Accounting Principles.    27

2.
REVOLVING CREDIT AND SWING LOAN FACILITIES    28

2.1
Revolving Credit Commitments.    28

2.1.1
Revolving Credit Loans.    28

2.1.2
Swing Loan Commitment.    28

2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.    28

2.3
Commitment Fees.    29

2.4
Reserved.    29

2.5
Loan Requests; Swing Loan Requests.    29

2.5.1
Loan Requests.    29

2.5.2
Swing Loan Requests.    30

2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.    30

2.6.1
Making Revolving Credit Loans.    30

2.6.2
Presumptions by the Administrative Agent.    31

2.6.3
Making Swing Loans.    31

2.6.4
Repayment of Revolving Credit Loans.    31

2.6.5
Borrowings to Repay Swing Loans.    31

2.6.6
Reserved.    32

2.7
Notes.    32

2.8
Use of Proceeds.    32

2.9
Letter of Credit Subfacility.    32

2.9.1
Issuance of Letters of Credit.    32

2.9.2
Letter of Credit Fees.    33

2.9.3
Disbursements; Reimbursement.    34

2.9.4
Repayment of Participation Advances.    35

2.9.5
Documentation.    36

2.9.6
Determinations to Honor Drawing Requests.    36

2.9.7
Nature of Participation and Reimbursement Obligations.    36

2.9.8
Indemnity.    38



2

--------------------------------------------------------------------------------





2.9.9
Liability for Acts and Omissions.    38

2.10
Defaulting Lenders.    39

2.11
Reduction of Revolving Credit Commitment.    41

3.
ADDITIONAL COMMITMENT    42

3.1
Reserved.    42

3.2
Reserved.    42

3.3
Additional Commitment.    42

4.
INTEREST RATES    43

4.1
Interest Rate Options.    43

4.1.1
Revolving Credit Interest Rate Options; Swing Loan Interest Rate.    43

4.1.2
Reserved.    44

4.1.3
Rate Quotations.    44

4.1.4
Change in Fees or Interest Rates.    44

4.2
Interest Periods.    44

4.2.1
Amount of Borrowing Tranche.    44

4.2.2
Renewals.    45

4.3
Interest After Default.    45

4.3.1
Interest Rate.    45

4.3.2
Other Obligations.    45

4.3.3
Acknowledgment.    45

4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not

Available.
45

4.4.1
Unascertainable.    45

4.4.2
Illegality; Increased Costs; Deposits Not Available.    46

4.4.3
Administrative Agent’s and Lender’s Rights.    46

4.5
Selection of Interest Rate Options.    47

5.
PAYMENTS    47

5.1
Payments.    47

5.2
Pro Rata Treatment of Lenders.    47

5.3
Sharing of Payments by Lenders.    48

5.4
Presumptions by Administrative Agent.    48

5.5
Interest Payment Dates.    49

5.6
Voluntary Prepayments.    49

5.6.1
Right to Prepay.    49

5.6.2
Replacement of a Lender.    50

5.6.3
Designation of a Different Lending Office.    51

5.7
Reserved.    51

5.8
Increased Costs.    51

5.8.1
Increased Costs Generally.    51

5.8.2
Capital Requirements.    52

5.8.3
Certificates for Compensation.    52

5.8.4
Delay in Requests.    52

5.9
Taxes.    53

5.9.1
Issuing Lender.    53

5.9.2
Payments Free of Taxes.    53

5.9.3
Payment of Other Taxes by the Loan Parties.    53



3

--------------------------------------------------------------------------------





5.9.4
Indemnification by the Loan Parties.    53

5.9.5
Indemnification by the Lenders.    53

5.9.6
Evidence of Payments.    54

5.9.7
Status of Lenders.    54

5.9.8
Treatment of Certain Refunds.    56

5.9.9
Survival.    57

5.10
Indemnity.    57

5.11
Settlement Date Procedures.    57

6.
REPRESENTATIONS AND WARRANTIES    58

6.1
Representations and Warranties.    58

6.1.1
Organization and Qualification.    58

6.1.2
Subsidiaries.    58

6.1.3
Power and Authority.    59

6.1.4
Validity and Binding Effect.    59

6.1.5
No Conflict.    59

6.1.6
Litigation.    60

6.1.7
Title to Properties.    60

6.1.8
Financial Statements.    60

6.1.9
Use of Proceeds; Margin Stock.    60

6.1.10
Full Disclosure.    61

6.1.11
Taxes.    61

6.1.12
Consents and Approvals.    61

6.1.13
No Event of Default; Compliance with Instruments.    62

6.1.14
Patents, Trademarks, Copyrights, Licenses, Etc.    62

6.1.15
Insurance.    62

6.1.16
Compliance with Laws.    62

6.1.17
Material Contracts; Burdensome Restrictions.    62

6.1.18
Investment Companies; Regulated Entities.    63

6.1.19
ERISA Compliance.    63

6.1.20
Employment Matters.    64

6.1.21
Environmental Matters.    64

6.1.22
Senior Debt Status.    64

6.1.23
Anti-Terrorism Laws.    64

6.1.24
Existing Business..    65

6.1.25
EEA Financial Institution.    65

7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT    65

7.1
First Loans and Letters of Credit.    65

7.1.1
Officer’s Certificate.    65

7.1.2
Secretary’s Certificate.    65

7.1.3
Delivery of Loan Documents.    66

7.1.4
Opinion of Counsel.    66

7.1.5
Legal Details.    66

7.1.6
Payment of Fees.    66

7.1.7
Consents.    67

7.1.8
Officer’s Certificate Regarding MACs.    67

7.1.9
No Violation of Laws.    67

7.1.10
No Actions or Proceedings.    67



4

--------------------------------------------------------------------------------





7.2
Each Additional Loan or Letter of Credit.    67

7.3
Amendment and Restatement.    68

8.
COVENANTS    68

8.1
Affirmative Covenants.    68

8.1.1
Preservation of Existence, Etc.    68

8.1.2
Payment of Liabilities, Including Taxes, Etc.    68

8.1.3
Maintenance of Insurance.    68

8.1.4
Maintenance of Properties and Leases.    69

8.1.5
Maintenance of Patents, Trademarks, Etc.    69

8.1.6
Visitation Rights.    69

8.1.7
Keeping of Records and Books of Account.    69

8.1.8
Compliance with Laws.    69

8.1.9
New Subsidiaries.    70

8.1.10
Keepwell.    70

8.1.11
Anti-Terrorism Laws.    70

8.2
Negative Covenants.    71

8.2.1
Indebtedness.    71

8.2.2
Liens.    71

8.2.3
Guaranties.    72

8.2.4
Reserved.    72

8.2.5
Reserved.    72

8.2.6
Liquidations, Mergers, Consolidations, Acquisitions.    72

8.2.7
Dispositions of Assets or Subsidiaries.    73

8.2.8
Affiliate Transactions.    74

8.2.9
Continuation of or Change in Business.    74

8.2.10
[Reserved].    75

8.2.11
Fiscal Year; Accounting Methods.    75

8.2.12
No Restrictions on Dividends.    75

8.2.13
Change in Ownership.    75

8.2.14
Maximum Leverage Ratio.    75

8.2.15
Minimum Interest Coverage Ratio.    75

8.3
Reporting Requirements.    75

8.3.1
Quarterly Financial Statements.    75

8.3.2
Annual Financial Statements.    76

8.3.3
Certificate of the Borrower.    76

8.3.4
Notice of Default.    76

8.3.5
Notice of Litigation.    76

8.3.6
Certain Events.    77

8.3.7
Other Notices, Reports and Information.    77

8.3.8
ERISA Event.    77

8.3.9
Notices Regarding Special Purpose Subsidiaries.    78

8.3.10
Notice of Change in Debt Rating.    78

9.
DEFAULT    78

9.1
Events of Default.    78

9.1.1
Payments Under Loan Documents.    78

9.1.2
Breach of Warranty.    78

9.1.3
Breach of Certain Covenants.    78



5

--------------------------------------------------------------------------------





9.1.4
Breach of Other Covenants.    79

9.1.5
Defaults in Other Agreements or Indebtedness.    79

9.1.6
Final Judgments or Orders.    79

9.1.7
Loan Document Unenforceable.    79

9.1.8
Proceedings Against Assets.    79

9.1.9
Notice of Lien or Assessment.    80

9.1.10
Events Relating to Pension Plans and Multiemployer Plans.    80

9.1.11
Cessation of Business.    80

9.1.12
Relief Proceedings.    80

9.2
Consequences of Event of Default.    80

9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.    80

9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings.    81

9.2.3
Set-off.    81

9.2.4
Suits, Actions, Proceedings.    82

9.2.5
Application of Proceeds.    82

9.2.6
Other Rights and Remedies.    83

10.
THE ADMINISTRATIVE AGENT    83

10.1
Appointment and Authority.    83

10.2
Rights as a Lender.    83

10.3
Exculpatory Provisions.    83

10.4
Reliance by Administrative Agent.    84

10.5
Delegation of Duties.    85

10.6
Resignation of Administrative Agent.    85

10.7
Non-Reliance on Administrative Agent and Other Lenders.    86

10.8
No Other Duties, etc.    86

10.9
Administrative Agent’s Fee.    86

10.10
Authorization to Release Guarantors.    86

10.11
No Reliance on Administrative Agent’s Customer Identification Program.    87

11.
MISCELLANEOUS    87

11.1
Modifications, Amendments or Waivers.    87

11.1.1
Increase of Commitment.    87

11.1.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.    87

11.1.3
Release of Guarantor.    87

11.1.4
Miscellaneous.    88

11.2
No Implied Waivers; Cumulative Remedies; Writing Required.    88

11.3
Expenses; Indemnity; Damage Waiver.    88

11.3.1
Costs and Expenses.    88

11.3.2
Indemnification by the Borrower.    89

11.3.3
Reimbursement by Lenders.    90

11.3.4
Waiver of Consequential Damages, Etc.    90

11.3.5
Payments.    90

11.4
Holidays.    90

11.5
Reserved.    91

11.6
Notices; Effectiveness; Electronic Communication.    91

11.6.1
Notices Generally.    91



6

--------------------------------------------------------------------------------





11.6.2
Electronic Communications.    91

11.6.3
Change of Address, Etc.    91

11.7
Severability.    92

11.8
Governing Law.    92

11.9
Prior Understanding.    92

11.10
Duration; Survival.    92

11.11
Successors and Assigns.    92

11.11.1
Successors and Assigns Generally.    92

11.11.2
Assignments by Lenders.    93

11.11.3
Register.    94

11.11.4
Participations.    95

11.11.5
Limitations upon Participant Rights Successors and Assigns

Generally.    96
11.11.6
Certain Pledges; Successors and Assigns Generally.    96

11.12
Confidentiality.    96

11.12.1
General.    96

11.12.2
Sharing Information With Affiliates of the Lenders.    97

11.13
Counterparts; Integration; Effectiveness.    97

11.14
Administrative Agent’s or Lender’s Consent.    97

11.15
Exceptions.    98

11.16
CONSENT TO FORUM; WAIVER OF JURY TRIAL.    98

11.16.1
SUBMISSION TO JURISDICTION.    98

11.16.2
WAIVER OF VENUE.    98

11.16.3
SERVICE OF PROCESS.    99

11.16.4
WAIVER OF JURY TRIAL.    99

11.17
USA Patriot Act Notice.    99

11.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    99





7

--------------------------------------------------------------------------------





LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-    PRICING GRID

SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)
-    PERMITTED LIENS

SCHEDULE 2.9
-    EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.2
-    LOAN PARTIES AND SUBSIDIARIES

SCHEDULE 8.2.1
-    PERMITTED INDEBTEDNESS

EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)
-    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)
-    GUARANTY AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE

EXHIBIT 2.5.1
-    LOAN REQUEST

EXHIBIT 2.5.2
-    SWING LOAN REQUEST OR REPAYMENT

EXHIBIT 7.1.4
-    REQUIREMENTS OF OPINION OF COUNSEL

EXHIBIT 8.3.3
-    QUARTERLY COMPLIANCE CERTIFICATE





8

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of June 5, 2017 and
is made by and among FEDERATED INVESTORS, INC., a Pennsylvania corporation (the
“Borrower”), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Guarantors, the lenders set forth therein, and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of June 24, 2014, as amended (the “Existing Credit
Agreement”) pursuant to which such lenders provided a revolving credit facility
in the aggregate principal amount of $200,000,000 and a term loan facility in an
aggregate principal amount of $255,000,000; and
WHEREAS, the Borrower has requested the Lenders to amend certain provisions of
the Existing Credit Agreement, and the Lenders have agreed to such modifications
pursuant to the terms and conditions of this Agreement which, from and after the
date hereof, shall amend and restate the terms of the Existing Credit Agreement;
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
1.CERTAIN DEFINITIONS
1.1    Certain Definitions.
In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
Additional Commitment shall have the meaning given to such term in Section 3.3
[Additional Commitment].
Additional Commitment Amendment shall have the meaning assigned to that term in
Section 3.3 [Additional Commitment].
Additional Commitment Closing Date shall have the meaning assigned to that term
in Section 3.3 [Additional Commitment].
Additional Lender shall have the meaning given to such term in Section 3.3
[Additional Commitment].
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.


1

--------------------------------------------------------------------------------





Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 10.9 [Administrative Agent’s Fee].
Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 10.9 [Administrative Agent’s Fee].
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.
Agreement shall mean this Third Amended and Restated Credit Agreement, as the
same may be supplemented or amended from time to time, including all schedules
and exhibits.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the
heading “Applicable Commitment Fee.” The Applicable Commitment Fee Rate shall be
computed in accordance with the parameters set forth on Schedule 1.1(A).
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum at
the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below
the heading “Letter of Credit Fee.” The Applicable Letter of Credit Fee Rate
shall be computed in accordance with the parameters set forth on
Schedule 1.1(A).
Applicable Margin shall mean, as applicable:
(A)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the level of Debt
Rating then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”,
(B)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Option based on the level of Debt Rating
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.


2

--------------------------------------------------------------------------------





The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
ASC 810 shall mean the Financial Accounting Standards Board Accounting Standards
Codification “Consolidation”.
Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Lenders, substantially in the form of Exhibit 1.1(A).
Audited Statements shall have the meaning assigned to that term in Section 6.1.8
[Financial Statements].
Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.
Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Overnight Bank Funding Rate plus 50 basis points
(0.5%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(i) [Revolving Credit Interest Rate Options].
Borrower shall mean Federated Investors, Inc., a corporation organized and
existing under the laws of the Commonwealth of Pennsylvania.


3

--------------------------------------------------------------------------------





Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, (ii) all
Loans to which the Daily LIBOR Swing Loan Rate applies shall constitute one
Borrowing Tranche, and (iii) all Loans to which a Base Rate Option applies shall
constitute one Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
CDOs shall mean collateralized debt obligation structures for which any of the
Loan Parties provides investment advice.
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, implementation, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y)  all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].
Class A Shares shall mean the Class A Common Stock of the Borrower.
Closing Date shall mean June 5, 2017.


4

--------------------------------------------------------------------------------





Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, the aggregate of its Revolving Commitment and its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments and Swing Loan Commitment of all of the Lenders.
Commitment Fees shall have the meaning given to such term in Section 2.3
[Commitment Fees].
Compliance Certificate shall have the meaning assigned to such term in
Section 8.3.3 [Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consideration shall mean, with respect to any acquisition pursuant to
clause (ii) of Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], the aggregate of (i) the cash paid by any of the Loan Parties or
any Subsidiary of a Loan Party, directly or indirectly, to the seller in
connection therewith, (ii) the Indebtedness incurred or assumed by any of the
Loan Parties or any Subsidiary of a Loan Party, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party or any Subsidiary of a Loan Party in connection
therewith, and (iv) any other consideration given or obligation incurred by any
of the Loan Parties or any Subsidiary of a Loan Party in connection therewith.
Consolidated EBITDA as of the end of any fiscal quarter for the four (4) fiscal
quarters then ended shall mean (i) the sum of net income, depreciation,
amortization, other non-cash charges, losses or expenses to net income
(excluding any non-cash charges, losses or expenses which require an accrual or
reserve for cash charges for any future period), interest expense and income tax
expense minus (ii) non-cash credits, gains or income to net income, in each case
of the Borrower and its Consolidated Subsidiaries for such period determined in
accordance with GAAP; provided that if the Borrower and Consolidated
Subsidiaries shall make one or more acquisitions or dispositions of the capital
stock of any Person or all or substantially all of the assets of any Person
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
or Section 8.2.7 [Dispositions of Assets of Subsidiaries] during such period,
Consolidated EBITDA for such period shall be adjusted on a pro forma basis in a
manner satisfactory to the Administrative Agent to give effect to all such
acquisitions or dispositions as if they had occurred at the beginning of such
period.
Consolidated Subsidiaries shall mean and include those subsidiaries or other
entities whose accounts are consolidated with the accounts of the Borrower in
accordance with GAAP provided that (i) for the purpose of calculating the
financial ratios in Section 8.2.14 [Maximum Leverage Ratio] and Section 8.2.15
[Minimum Interest Coverage Ratio], the impact


5

--------------------------------------------------------------------------------





of the sale or assignment of any Designated Assets in accordance with clause (i)
of Section 8.2.7 [Dispositions of Assets of Subsidiaries], shall be excluded and
(ii) to the extent that ASC 810 or any successor or similar applicable
accounting pronouncement adopted by the Borrower requires the consolidation of
the account of any Funds with the account of the Borrower, the impact of ASC 810
or any successor or similar applicable accounting pronouncement adopted by the
Borrower shall be excluded.
Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.
Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries and
all Guarantors, and (b) each Person that, directly or indirectly, is in control
of a Person described in clause (a) above. For purposes of this definition,
control of a Person shall mean the direct or indirect (x) ownership of, or power
to vote, 25% or more of the issued and outstanding equity interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for such Person, or (y) power to direct or
cause the direction of the management and policies of such Person whether by
ownership of equity interests, contract or otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
Daily LIBOR Swing Loan Rate shall mean the Daily LIBOR Rate plus the Applicable
Margin applicable to Revolving Credit Loans under the LIBOR Option.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a


6

--------------------------------------------------------------------------------





certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or the Borrower’s receipt of such certification in form
and substance satisfactory to the Administrative Agent or the Borrower, as the
case may be, (d) has become the subject of a Bankruptcy Event, (e) has become
subject to a Bail-In Action or (f) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Designated Assets shall mean the right to receive deferred sales charges,
including 12b-1 and contingent deferred sales charges, and any comparable fees
from a Fund relating to the sale of Fund shares or sales of other interest in or
obligations of Funds and the maintenance of customer accounts, including
shareholder servicing fees.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Domestic Subsidiaries shall mean any Subsidiary of the Borrower that is
organized or incorporated under the Laws of any state or commonwealth in the
United States of America.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements;
Reimbursement].
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established


7

--------------------------------------------------------------------------------





in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.
Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws;


8

--------------------------------------------------------------------------------





(iv) habitats of endangered species or threatened species as designated by
applicable Laws, including Environmental Laws; or (v) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Section 4041(e) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any member of the ERISA Group.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is


9

--------------------------------------------------------------------------------





attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Loan Party for any reason to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap, (b) if a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Hedge Liability but the grant of a security interest would not cause such
obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest, and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person shall only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Credit Agreement shall have the meaning assigned to that term in the
recitals to this Agreement.
Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9 [Letter of Credit Subfacility].
Expiration Date shall mean June 5, 2022.


10

--------------------------------------------------------------------------------





FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and the provisions of any
Intergovernmental Agreements entered into between the United States and any
other country pursuant to Section 1471 through1474 of the Code and regulations
issued thereunder.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “effective federal funds rate” as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the “Federal Funds Effective Rate” for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.
Federated Bank shall mean Federated Investors Trust Company, a state chartered
trust company under the laws of Pennsylvania.
Fitch shall mean Fitch Ratings Inc. and any successor thereto.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
Foreign Subsidiaries shall mean the Subsidiaries of the Borrower that are not
Domestic Subsidiaries.
Fund Fees shall mean the management, administrative, shareholder services,
12b‑1, contingent deferred sales charges and other similar fees contractually
due any of the Loan Parties or any Subsidiary of a Loan Party from the Funds.
Funds shall mean the mutual funds, CDOs, investment conduits, separate accounts
(including without limitation, separately managed accounts, institutional
accounts, sub-advised funds and other managed products), liquidation portfolios
or other entities for which any of the Loan Parties or any Subsidiary of a Loan
Party serves as an advisor, an administrator, a distributor or a servicer.
GAAP shall mean generally accepted accounting principles or its successor as in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts.


11

--------------------------------------------------------------------------------





Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page to the Guaranty Agreement and each other
Person which joins the Guaranty Agreement as a Guarantor after the date hereof
pursuant to Section 8.1.9 [New Subsidiaries].
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement shall mean the Second Amended and Restated Continuing
Agreement of Guaranty and Suretyship in substantially the form of
Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors to the
Administrative Agent for the benefit of the Lenders.
Historical Statements shall have the meaning given to such term in Section 6.1.8
[Financial Statements].
ICC shall have the meaning specified in Section 11.8 [Governing Law].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement
or interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].


12

--------------------------------------------------------------------------------





Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or Subsidiary thereof or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one (1), two (2), three (3), six (6) or, subject to availability, nine (9) or
twelve (12) Months. Such Interest Period shall commence on the effective date of
such Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower
is requesting new Loans, or (ii) the date of renewal of or conversion to the
LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
Interim Statements shall have the meaning given to such term in Section 6.1.8
[Financial Statements].
Investment Company Act shall mean the Investment Company Act of 1940, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.8 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder.


13

--------------------------------------------------------------------------------





Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body.
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge entered
into for hedging (rather than speculative) purposes which is provided by, at the
time such Interest Rate Hedge is entered into, any Lender or its Affiliate and
with respect to which such Lender confirms to the Administrative Agent in
writing within thirty (30) days of the effective date of the Interest Rate Hedge
that it: (i) is documented in a standard International Swaps and Derivatives
Association Master Agreement, and (ii) provides for the method of calculating
the reimbursable amount of the provider's credit exposure in a reasonable and
customary manner. The liabilities owing to the provider of any Lender Provided
Interest Rate Hedge (the "Interest Rate Hedge Liabilities") by any Loan Party
that is party to such Lender Provided Interest Rate Hedge shall, for purposes of
this Agreement and all other Loan Documents be "Obligations" of such Person and
of each other Loan Party, be guaranteed obligations under any Guaranty Agreement
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements; Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].


14

--------------------------------------------------------------------------------





Leverage Ratio shall mean the ratio of Total Funded Indebtedness to Consolidated
EBITDA.
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (i)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an "Alternate Source"), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. Notwithstanding the foregoing, if the LIBOR Rate as determined above
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).


15

--------------------------------------------------------------------------------





Limited Investments shall mean the following: (i) investments or contributions
by a Loan Party directly or indirectly in the capital stock of or other payments
(except in connection with transactions for fair value in the ordinary course of
business, including usual and customary service and occupancy contracts) to any
of the Special Purpose Subsidiaries, (ii) loans by a Loan Party or a Subsidiary
of a Loan Party directly or indirectly to any of the Special Purpose
Subsidiaries, (iii) guarantees by a Loan Party or a Subsidiary of a Loan Party
directly or indirectly of the obligations of any of the Special Purpose
Subsidiaries, or (iv) other obligations, contingent or otherwise, of the Loan
Parties or a Subsidiary of a Loan Party to or for the benefit of any of the
Special Purpose Subsidiaries.
LLC Interests shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].
Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, and any other instruments, certificates or documents
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.
Loan Parties shall mean the Borrower and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5.1 [Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties and their Subsidiaries taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of the Loan Parties and their Subsidiaries taken as a whole to duly and
punctually pay or perform their Indebtedness, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody’s shall mean Moody’s Investor Service, Inc. and any successor thereto.


16

--------------------------------------------------------------------------------





Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.
Non-Consenting Lender shall have the meaning specified in Section 11.1.4
[Miscellaneous].
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.
Notices shall have the meaning assigned to that term in Section 11.6 [Notices;
Effectiveness; Electronic Communications].
NYFRB shall mean the Federal Reserve Bank of New York.
Obligation shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent or any of the Lenders, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with (i) this
Agreement, the Notes, the Administrative Agent’s Letter or any other Loan
Document whether to the Administrative Agent, any of the Lenders or their
Affiliates or other Persons provided for under such Loan Documents and (ii) any
Lender Provided Interest Rate Hedge. Notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such


17

--------------------------------------------------------------------------------





Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.
Participant has the meaning specified in Section 11.11.4 [Participations].
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements; Reimbursement].
Partnership Interests shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV


18

--------------------------------------------------------------------------------





of ERISA or is subject to the minimum funding standards under Section 412 or
Section 430 of the Code and either (i) is sponsored, maintained or contributed
to by any member of the ERISA Group for employees of any member of the ERISA
Group or (ii) has at any time within the preceding five years been sponsored,
maintained or contributed to by any entity which was at such time a member of
the ERISA Group for employees of any entity which was at such time a member of
the ERISA Group, or in the case of a “multiple employer” or other plan described
in Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and statutory or common law Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
(iv)    (A) good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business; (B) Liens granted to surety companies, or to financial institutions to
secure standby letters of credit issued by such institutions to surety
companies, as an inducement for such surety companies to issue or maintain
existing surety, appeal, indemnity, performance or other similar bonds required
in the ordinary course of business; and (C) Liens arising or incurred in
connection with the opening of brokerage accounts in the ordinary course of
business;
(v)    encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(vi)    any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided, that the principal amount secured thereby as of the
Closing Date is not hereafter increased and no additional assets become subject
to such Lien;
(vii)    operating leases;


19

--------------------------------------------------------------------------------





(viii)    capital leases made under usual and customary terms in the ordinary
course of business and Purchase Money Security Interests, in each case as and to
the extent permitted in clause (ii) of Section 8.2.1 [Indebtedness]; and
(ix)    the following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not result in a Material Adverse
Change:
(1)    claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that each of the Companies maintains
such reserves or other appropriate provisions as shall be required by GAAP and
pays all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;
(2)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
(3)    claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(4)    Liens of governmental entities arising under federal or state
environmental laws.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.


20

--------------------------------------------------------------------------------





Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Ratable Share shall mean
(i)    with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.
(ii)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (a) such Lender’s Revolving Credit Commitment,
by (b) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments; provided further in the case of Section 2.10 [Defaulting Lenders]
when a Defaulting Lender shall exist, "Ratable Share" shall mean the percentage
of the aggregate Commitments (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.


21

--------------------------------------------------------------------------------





Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Regulated Subsidiary shall mean any Subsidiary of the Borrower that is
(i) registered as a broker dealer pursuant to Section 15 of the Securities
Exchange Act of 1934, or (ii) engaged in the business of banking or the exercise
of trust powers and regulated by federal or state banking regulators.
Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.
Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Loan Parties and their
Subsidiaries.
Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders


22

--------------------------------------------------------------------------------





(excluding any Defaulting Lender) or, after the termination of the Revolving
Credit Commitments, the outstanding Revolving Credit Loans and Ratable Share of
Letter of Credit Obligations of the Lenders (excluding any Defaulting Lender).
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements; Reimbursement].
Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
RPSA shall mean Retirement Plan Service Company of America, a statutory trust
organized under the laws of the State of Delaware.
RPSA Assignment Agreement shall mean that certain Assignment Agreement dated May
6, 2014, by and among RPSA, Federated Investors Trust Company, Great-West Life &
Annuity Insurance Company and EMJAY Corporation, as the same may be amended from
time to time.
RPSA Business shall mean the retirement plan services business conducted by
RPSA.
Sanctioned Country shall mean a country subject of a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject of any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.


23

--------------------------------------------------------------------------------





Services Agreement shall mean that certain Services Agreement, dated as of
November 14, 2005, by an among FASCore, LLC, GWFS Equities, Inc., EMJAY
Corporation, Advised Assets Group, LLC, RPSA and Federated Investors Trust
Company, as the same may be amended from time to time.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Special Purpose Subsidiary shall mean any corporation, business trust or other
entity formed by the Borrower to engage in the limited activities permitted by
clause (i) of Section 8.2.9 [Continuation of or Change in Business] and shall be
an indirect wholly owned subsidiary of the Borrower, provided, that if the
Special Purpose Subsidiary is organized under the law of a foreign jurisdiction
which requires that residents of such foreign jurisdiction maintain a certain
level of ownership interest in such Special Purpose Subsidiary, then a wholly
owned Subsidiary of the Borrower shall own a number of outstanding shares of
such Special Purpose Subsidiary that is not less than the greater of (i) 51% of
the outstanding shares of such Special Purpose Subsidiary, and (ii) the maximum
number of outstanding shares of such Special Purpose Subsidiary permitted
pursuant to the law of such foreign jurisdiction.
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or any partnership of which such Person is a general partner or of
which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, and (ii) any corporation, trust, partnership or other entity which
is controlled or capable of being controlled by such Person or one or more of
such Person’s Subsidiaries. For the purposes of this Agreement, none of the
Special Purpose Subsidiaries or the Funds shall be considered a “Subsidiary” of
the Borrower or any Loan Party.
Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.2
[Subsidiaries].
Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge.


24

--------------------------------------------------------------------------------





Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $25,000,000.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
Total Funded Indebtedness shall mean, as of any date of determination, the sum
of all Indebtedness representing borrowed money, including both the current and
long-term portion thereof, capitalized lease obligations, reimbursement
obligations under letters of credit, and, without duplication, contingent and
guaranty obligations with respect to the foregoing, in each case of the Borrower
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP.
Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.
UCP shall have the meaning specified in Section 11.8 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


25

--------------------------------------------------------------------------------





1.2    Construction.
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:
1.2.1    Number; Inclusion.
References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”.
1.2.2    Determination.
References to “determination” of or by the Administrative Agent or the Lenders
shall be deemed to include good-faith estimates by the Administrative Agent or
the Lenders (in the case of quantitative determinations) and good-faith beliefs
by the Administrative Agent or the Lenders (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error.
1.2.3    Administrative Agent’s Discretion and Consent.
Whenever the Administrative Agent or the Lenders are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith.
1.2.4    Documents Taken as a Whole.
The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document.
1.2.5    Headings.
The section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect.
1.2.6    Implied References to this Agreement.
Article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified.
1.2.7    Persons.
Reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other


26

--------------------------------------------------------------------------------





Loan Document, as the case may be, and reference to a Person in a particular
capacity excludes such Person in any other capacity.
1.2.8    Modifications to Documents.
Reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.
1.2.9    From, To and Through.
Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”.
1.2.10    Shall; Will.
References to “shall” and “will” are intended to have the same meaning.
1.2.11    Eastern Time.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time.
1.3    Accounting Principles.
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP provided that for the purpose of determining
compliance with Section 8.2.1 [Indebtedness] and Section 8.2.2 [Liens], the
impact of the incurrence of indebtedness or creation of liens in connection with
the sale or transfer of Designated Assets as described and permitted under
clause (i) of Section 8.2.7 [Dispositions of Assets of Subsidiaries] shall be
excluded. If one or more changes in GAAP after the date of this Agreement are
required to be applied to then existing transactions, and either a violation of
one or more provisions hereof shall have occurred which would not have occurred
if no change in accounting principles had taken place or a violation of one or
more of the provisions hereof shall not occur which would have occurred if no
change in accounting principles had taken place:
(a)    the parties agree that any such violation shall not be considered to
constitute an Event of Default for a period of thirty (30) days;
(b)    the parties agree in such event to negotiate in good faith to attempt to
draft an amendment of this Agreement satisfactory to the Required Lenders which
shall approximate to the extent possible the economic effect of the original
provisions hereof after taking into account such change or changes in GAAP; and


27

--------------------------------------------------------------------------------





(c)    if the parties are unable to negotiate such an amendment satisfactory to
the Required Lenders within thirty (30) days, then as used in this Agreement
“GAAP” shall mean generally accepted accounting principles as in effect prior to
such change.
Notwithstanding the foregoing or anything in this Agreement to the contrary,
whenever in this Agreement it is necessary to determine whether a lease is a
capital lease or an operating lease, such determination shall be made on the
basis of GAAP as in effect on the Closing Date (provided that if there is a
change in GAAP after the Closing Date that effects the treatment of capital
leases or operating leases, all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such change in GAAP shall be accompanied by a schedule showing the
adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change).
2.    REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date; provided that after giving effect to each
such Loan (i) the aggregate amount of Revolving Credit Loans from such Lender
and such Lender’s Ratable Share of any Swing Loans shall not exceed such
Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of the
Letter of Credit Obligations and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.
2.1.2    Swing Loan Commitment.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans (the “Swing Loans”) to the Borrower at any
time or from time to time after the date hereof to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of
$25,000,000, provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.
2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5.1 [Loan Requests] in accordance with its
Ratable Share. The


28

--------------------------------------------------------------------------------





aggregate of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
2.3    Commitment Fees.
Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, as consideration for such Lender’s Revolving Credit Commitment
hereunder, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Rate (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Revolving Facility Usage (provided however, that solely in connection
with determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender's Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date.
2.4    Reserved.
2.5    Loan Requests; Swing Loan Requests.
2.5.1    Loan Requests.
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 1:00 p.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Rate Option applies or the conversion to or the
renewal of the LIBOR Rate Option for any Loans, except that for Loans to be
made, converted and/or renewed on the Closing Date such notice may be made on
the Closing Date; and (ii) one (1) Business Day


29

--------------------------------------------------------------------------------





prior to either the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in (x)
integral multiples of $50,000 and not less than $5,000,000 for each Borrowing
Tranche under the LIBOR Rate Option, and not less than $1,000,000 for each
Borrowing Tranche under the Base Rate Option.
2.5.2    Swing Loan Requests.
Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 1:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify (i) the proposed Borrowing Date, (ii) the
principal amount of such Swing Loan, which shall be not less than $100,000 and
(iii) whether the Base Rate Option applicable to Revolving Credit Loans or the
Daily LIBOR Swing Loan Rate shall apply to such Swing Loan.
2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.6.1    Making Revolving Credit Loans.
The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Loan Requests], notify the Lenders of its receipt of
such Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such


30

--------------------------------------------------------------------------------





Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.6.2 [Presumptions by the Administrative Agent].
2.6.2    Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Revolving Credit Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Revolving
Credit Loan, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.6.1 [Making Revolving
Credit Loans] and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Revolving Credit Loans under the existing Interest Rate Option applicable to
such Loan. If such Lender pays its share of the applicable Revolving Credit Loan
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Revolving Credit Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
2.6.3    Making Swing Loans.So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2,
[Swing Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.
2.6.4    Repayment of Revolving Credit Loans.
The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.
2.6.5    Borrowings to Repay Swing Loans.
PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of the sum of any Swing Loans outstanding and
the Letter of Credit Obligations. Revolving Credit Loans made pursuant to the
preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.5.1 [Loan
Requests] without regard to any of the


31

--------------------------------------------------------------------------------





requirements of that provision. PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5.1 [Loan Requests] are then satisfied) by the time PNC
so requests, which shall not be earlier than 3:00 p.m. on the Business Day next
after the date the Lenders receive such notice from PNC.
2.6.6    Reserved.
2.7    Notes.
The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans and Swing Loans made to it by each Lender, together
with interest thereon, shall be evidenced by a revolving credit Note and a swing
Note, dated the Closing Date payable to the order of such Lender in a face
amount equal to the Revolving Credit Commitment or Swing Loan Commitment, as
applicable, of such Lender.
2.8    Use of Proceeds.
The proceeds of the Loans shall be used for general corporate purposes,
including without limitation stock repurchases, dividend payments (including any
special dividend payments), acquisitions and the refinancing of the amounts
outstanding on the Closing Date under the Existing Credit Agreement.
2.9    Letter of Credit Subfacility.
2.9.1    Issuance of Letters of Credit.
On the Closing Date, the outstanding letters of credit previously issued by any
Lender under the Existing Credit Agreement that are set forth on Schedule 2.9
(the "Existing Letters of Credit") will automatically, without any action on the
part of any Person, be deemed to be Letters of Credit issued hereunder for the
account of the Borrowers for all purposes of this Agreement and the other Loan
Documents. Borrower may at any time prior to the Expiration Date request the
issuance of a standby letter of credit (each a “Letter of Credit”) on behalf of
itself or another Loan Party, or the amendment or extension of an existing
Letter of Credit, by delivering or having such other Loan Party deliver to the
Issuing Lender (with a copy to the Administrative Agent) a completed application
and agreement for letters of credit, or request for such amendment or extension,
as applicable, in such form as the Issuing Lender may specify from time to time
by no later than 10:00 a.m. at least five (5) Business Days, or such shorter
period as may be agreed to by the Issuing Lender, in advance of the proposed
date of issuance. Promptly after receipt of any letter of credit application,
the Issuing Lender shall confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide Administrative
Agent with a copy thereof. Unless the Issuing Lender has received notice from
any Lender, Administrative Agent or any Loan Party, at least one day prior to
the requested date


32

--------------------------------------------------------------------------------





of issuance, amendment or extension of the applicable Letter of Credit, that one
or more applicable conditions in Section 2.9.1 [Issuance of Letters of Credit]
is not satisfied, then, subject to the terms and conditions hereof and in
reliance on the agreements of the other Lenders set forth in this Section 2.9
[Letter of Credit Subfacility], the Issuing Lender or any of the Issuing
Lender’s Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than the date which is 364 days after the Expiration Date provided if any
Letter of Credit will expire after the Expiration Date, the Borrower shall
provide cash collateral acceptable to the Administrative Agent in its sole
discretion no later than sixty (60) days prior to the Expiration Date, and
provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, $50,000,000 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 2.9.1 [Issuance of Letters of Credit] after giving effect to the
requested issuance, amendment or extension of such Letter of Credit. Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to the beneficiary thereof, the applicable Issuing Lender will also
deliver to Borrower and Administrative Agent a true and complete copy of such
Letter of Credit or amendment.
Notwithstanding the preceding paragraph, the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.
2.9.2    Letter of Credit Fees.
The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter
of Credit Fee Rate, and (ii) to the Issuing Lender for its own account a
fronting fee equal to 0.125% per annum (in each case computed on the basis of a
year of 360 days and actual days elapsed), which fees shall be computed on the
daily average Letter of Credit Obligations and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit. The
Borrower shall also pay to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the


33

--------------------------------------------------------------------------------





issuance, maintenance, amendment (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.
2.9.3    Disbursements; Reimbursement.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit (including the
Existing Letters of Credit) and each drawing thereunder in an amount equal to
such Lender’s Ratable Share of the maximum amount available to be drawn under
such Letter of Credit and the amount of such drawing, respectively.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 1:00 p.m. on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 1:00 p.m. on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.9.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
2.9.3.2    Each Lender shall upon any notice pursuant to subsection 2.9.3.1 of
Section 2.9.3 [Disbursements; Reimbursement] make available to the
Administrative Agent for the account of the Issuing Lender an amount in
immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Lenders shall (subject to Section 2.9.3
[Disbursements; Reimbursement]) each be deemed to have made a Revolving Credit
Loan under the Base Rate Option to the Borrower in that amount. If any Lender so
notified fails to make available to the Administrative Agent for the account of
the Issuing Lender the amount of such Lender’s Ratable Share of such amount by
no later than 2:00 p.m. on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative


34

--------------------------------------------------------------------------------





Agent and the Issuing Lender will promptly give notice (as described in
subsection 2.9.3.1 of Section 2.9.3 [Disbursements; Reimbursement] above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by subsection 2.9.3.1 of Section 2.9.3 [Disbursements;
Reimbursement], because of the Borrower’s failure to satisfy the conditions set
forth in Section 7.2 [Each Loan or Letter of Credit] other than any notice
requirements, or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.9.3 [Disbursements; Reimbursement] shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.
2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.9.4.2 in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
2.9.5    Documentation.


35

--------------------------------------------------------------------------------





Each Loan Party agrees to be bound by the terms of the Issuing Lender’s
application and agreement for letters of credit and the Issuing Lender’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
2.9.6    Determinations to Honor Drawing Requests.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.
2.9.7    Nature of Participation and Reimbursement Obligations.
Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements; Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements; Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;


36

--------------------------------------------------------------------------------





(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;


37

--------------------------------------------------------------------------------





(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.9.8    Indemnity.
The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.
2.9.9    Liability for Acts and Omissions.
As between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Lender or its Affiliates shall have been notified thereof);
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of


38

--------------------------------------------------------------------------------





the Issuing Lender or its Affiliates, as applicable, including any act or
omission of any Official Body, and none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Lender’s or its Affiliates rights or
powers hereunder. Nothing in the preceding sentence shall relieve the Issuing
Lender from liability for the Issuing Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall the Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
2.10    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the Revolving Credit Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];


39

--------------------------------------------------------------------------------





(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and
(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and


40

--------------------------------------------------------------------------------





(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with clause (iii) of Section 2.10 [Defaulting Lenders],
and participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with clause (iii)(a) of Section 2.10 [Defaulting Lenders] (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue,
(ii) a Bail-In Action shall occur with respect to a Lender, and for so long as
such even shall continue, or (iii) PNC or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, PNC shall
not be required to fund any Swing Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless PNC or the
Issuing Lender, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to PNC or the Issuing Lender, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
2.11    Reduction of Revolving Credit Commitment.
The Borrower shall have the right at any time after the Closing Date upon five
(5) days’ prior written notice to the Administrative Agent to permanently reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments, in a minimum amount of $5,000,000 and whole multiples of
$1,000,000, or to terminate completely the Revolving Credit Commitments, without
penalty or premium except as hereinafter set forth; provided that any such
reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.11 shall
be irrevocable.
3.    ADDITIONAL COMMITMENT


41

--------------------------------------------------------------------------------





3.1    Reserved.
3.2    Reserved.
3.3    Additional Commitment.
(i)    Subject to the terms and conditions set forth herein, the Borrower may at
any time, but not more often than two (2) times during the term of this
Agreement, request to add an additional revolving credit commitment (the
“Additional Commitment”) provided that (a) immediately prior to and after giving
effect to such Additional Commitment (and the making of any loans pursuant
thereto), no Event of Default or Potential Default has occurred or is continuing
or shall result therefrom and (b) the Additional Commitments shall not exceed in
the aggregate Two Hundred Million and 00/100 Dollars ($200,000,000.00). Any
additional bank, financial institution, existing Lender or other Person that
elects to extend commitments to provide the Additional Commitment shall be
reasonably satisfactory to the Borrower and the Administrative Agent (any such
bank, financial institution, existing Lender or other Person is an “Additional
Lender”) and shall become a Lender under this Agreement pursuant to an amendment
(the “Additional Commitment Amendment”) to this Agreement, giving effect to the
modifications permitted by this Section 3.3 [Additional Commitment], and, as
appropriate, the other Loan Documents, executed by the Loan Parties, each
Additional Lender, if any, and the Administrative Agent. Commitments in respect
of the Additional Commitment shall become Commitments under this Agreement after
giving effect to such Additional Commitment Amendment. The Additional Commitment
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.3 [Additional Commitment], and shall be, to the
extent not consistent with the then-existing Loan Documents, satisfactory to the
Administrative Agent. The effectiveness of any Additional Commitment Amendment
shall be subject to the satisfaction on the date thereof (the “Additional
Commitment Closing Date”) of each of the applicable conditions set forth in
Section 7.2 [Each Additional Loan or Letter of Credit], and except as otherwise
specified in the Additional Commitment Amendment, the Administrative Agent shall
have received legal opinions, board resolutions and secretary’s certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Article 7 [Conditions of Lending and
Issuance of Letters of Credit]. The proceeds of the Additional Commitment may be
used in accordance with Section 2.8 [Use of Proceeds] but not for any purpose
otherwise prohibited hereunder. Notwithstanding anything to the contrary in this
Section 3.3 [Additional Commitment], no existing Lender shall be obligated to
provide Additional Commitments.
(ii)    Treatment of Outstanding Loans and Letters of Credit.
(a)    Repayment of Outstanding Loans. On the effective date of each Additional
Commitment, the Borrower shall repay all Revolving Credit Loans then
outstanding, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Revolving Credit Loans with a
Borrowing Date on such date. Each of the Lenders shall participate in any new
Revolving Credit Loans made on or after such


42

--------------------------------------------------------------------------------





date in accordance with their respective Ratable Shares after giving effect to
the increase in Revolving Credit Commitments contemplated by this Section 3.3.
(b)    Outstanding Letters of Credit. On the effective date of each Additional
Commitment, each existing Lender and any Additional Lender (i) will be deemed to
have purchased a participation in each then outstanding Letter of Credit equal
to its Ratable Share of such Letter of Credit and the participation of each
other Lender in such Letter of Credit shall be adjusted accordingly and
(ii) will acquire (and will pay to the Administrative Agent, for the account of
each Lender, in immediately available funds, an amount equal to) its Ratable
Share of all outstanding Participation Advances.
4.    INTEREST RATES
4.1    Interest Rate Options.
The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or the LIBOR
Rate Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than twelve (12) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans but existing Borrowing
Tranches bearing interest under the LIBOR Rate Option, unless accelerated
hereunder, shall continue in effect until the expiration of the applicable
Interest Period. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.
4.1.1    Revolving Credit Interest Rate Options; Swing Loan Interest Rate.
The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
(i)    Base Rate Option: A fluctuating rate per annum (computed on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii)    LIBOR Rate Option: A rate per annum (computed on the basis of a year of
360 days and actual days elapsed) equal to the LIBOR Rate plus the Applicable
Margin.


43

--------------------------------------------------------------------------------





Only the Base Rate Option or the Daily LIBOR Swing Loan Rate shall apply to the
Swing Loans.
4.1.2    Reserved.
4.1.3    Rate Quotations.
The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.
4.1.4    Change in Fees or Interest Rates.
If the Applicable Margin is increased or reduced with respect to any period for
which the Borrower has already paid interest, the Administrative Agent shall
recalculate the interest due from or to the Borrower and shall, within fifteen
(15) Business Days after the Borrower notifies the Administrative Agent of such
increase or decrease, give the Borrower and the Lenders notice of such
recalculation.
4.1.4.1    Any additional interest due from the Borrower shall be paid to the
Administrative Agent for the account of the Lenders on the next date on which an
interest payment is due; provided, however, that if there are no Loans
outstanding or if no Loans are due and payable, such additional interest shall
be paid promptly after receipt of written request for payment from the
Administrative Agent.
4.1.4.2    Any interest refund due to the Borrower shall be credited against
payments otherwise due from the Borrower on the next interest due date or, if
the Loans have been repaid and the Lenders are no longer committed to lend under
this Agreement, the Lenders shall pay the Administrative Agent for the account
of the Borrower such interest refund not later than five (5) Business Days after
written notice from the Administrative Agent to the Lenders.
4.2    Interest Periods.
At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:
4.2.1    Amount of Borrowing Tranche.
Each Borrowing Tranche of LIBOR Rate Loans shall be in integral multiples of
$50,000 and not less than $5,000,000.


44

--------------------------------------------------------------------------------





4.2.2    Renewals.
In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
4.3    Interest After Default.
To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Lenders to the Administrative Agent:
4.3.1    Interest Rate.
The rate of interest for each Loan otherwise applicable pursuant to Section 4.1
[Interest Rate Options] shall be increased by 2.0% per annum.
4.3.2    Other Obligations.
The Letter of Credit Fee shall be increased by 2% per annum and each other
Obligation hereunder if not paid when due shall bear interest at a rate per
annum equal to the sum of the rate of interest applicable under the Base Rate
Option plus an additional 2% per annum from the time such Obligation becomes due
and payable and until it is paid in full.
4.3.3    Acknowledgment.
The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.
4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
4.4.1    Unascertainable.
If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,


45

--------------------------------------------------------------------------------





then, in any case under clause (i) or clause (ii) of this Section 4.4.1, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
4.4.2    Illegality; Increased Costs; Deposits Not Available.
If at any time any Lender shall have determined that:
(i)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,
then, in any case under clause (i), clause (ii) or clause (iii) of this
Section 4.4.2, the Administrative Agent and such Lender, as the case may be,
shall have the rights specified in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights].
4.4.3    Administrative Agent’s and Lender’s Rights.
In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;


46

--------------------------------------------------------------------------------





Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
4.5    Selection of Interest Rate Options.
If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.
5.    PAYMENTS
5.1    Payments.
All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”
5.2    Pro Rata Treatment of Lenders.
Each borrowing of Loans shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees and Letter of Credit Fees (but excluding
the Administrative Agent’s Fee and the Issuing Lender’s fronting fee) shall
(except as otherwise may be provided with respect to a Defaulting


47

--------------------------------------------------------------------------------





Lender and except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], Section 5.6.2 [Replacement of a Lender] or Section 5.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees and Letter
of Credit Fees, as set forth in this Agreement. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC according to Section 2.6.5 [Borrowings to Repay Swing
Loans].
5.3    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
5.4    Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the


48

--------------------------------------------------------------------------------





Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
5.5    Interest Payment Dates.
Interest on Loans to which the Base Rate Option or the Daily LIBOR Swing Loan
Rate applies shall be due and payable in arrears on each Payment Date. Interest
on Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
5.6    Voluntary Prepayments.
5.6.1    Right to Prepay.
The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans or no later than 1:00 p.m. on the date of prepayment
of Swing Loans, setting forth the following information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any
Swing Loan or $1,000,000 for any Revolving Credit Loan.


49

--------------------------------------------------------------------------------





All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies. Any prepayment hereunder shall be subject to the Borrower’s Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].
5.6.2    Replacement of a Lender.
In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any additional amount to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
(iii) is a Defaulting Lender, (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision), or (v) is a Non-Consenting
Lender referred to in Section 11.1 [Modifications, Amendments or Waivers], then
in any such event the Borrower may, at its sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.11 [Successors and Assigns]), all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.11 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


50

--------------------------------------------------------------------------------





5.6.3    Designation of a Different Lending Office.
If any Lender requests compensation under Section 5.8 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.9 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
5.7    Reserved.
5.8    Increased Costs.
5.8.1    Increased Costs Generally.
If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender, the Issuing Lender
or the other Recipient, including a certificate as described in Section


51

--------------------------------------------------------------------------------





5.8.3 [Certificates for Compensation], the Borrower will pay to such Lender, the
Issuing Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
5.8.2    Capital Requirements.
If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then upon the written request of such Lender or Issuing Lender,
including a certificate as described in Section 5.8.3 [Certificates for
Compensation], the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.
5.8.3    Certificates for Compensation.
A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.8.1 [Increased Costs
Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
5.8.4    Delay in Requests.
Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.8 [Increased Costs] shall not constitute
a waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section 5.8 [Increased Costs] for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).


52

--------------------------------------------------------------------------------





5.9    Taxes.
5.9.1    Issuing Lender.
For purposes of this Section 5.9.1, the term "Lender" includes the Issuing
Lender and the term "applicable Law" includes FATCA.
5.9.2    Payments Free of Taxes.
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
5.9.3    Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
5.9.4    Indemnification by the Loan Parties.
The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.9 [Taxes]) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
5.9.5    Indemnification by the Lenders.
Each Lender shall severally indemnify the Administrative Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of any of the Loan Parties to do so), (ii)


53

--------------------------------------------------------------------------------





any Taxes attributable to such Lender's failure to comply with the provisions of
Section 11.11.4 [Participations] relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].
5.9.6    Evidence of Payments.
As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 5.9 [Taxes], such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of


54

--------------------------------------------------------------------------------





the Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B)
or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


55

--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
5.9.8    Treatment of Certain Refunds.
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5.9 [Taxes] (including by the payment of additional amounts
pursuant to this Section 5.9 [Taxes]), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.9 [Taxes] with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Official Body with respect to such refund). Such indemnifying party, upon the
request of such indemnified party incurred in connection with obtaining such
refund, shall repay to such indemnified party the amount paid over pursuant to
this Section 5.9.8 [Treatment of Certain Refunds] (plus any penalties, interest
or other charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 5.9.8 [Treatment of
Certain Refunds]), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 5.9.8 [Treatment of
Certain Refunds] the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person
5.9.9    Survival. Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the


56

--------------------------------------------------------------------------------





replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.
Indemnity.
In addition to the compensation or payments required by Section 5.8 [Increased
Costs] or Section 5.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests or Swing Loan Requests
under Section 2.5 [Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or
(iii)    default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
5.10    Settlement Date Procedures.
In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitments] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments


57

--------------------------------------------------------------------------------





made by the Borrower to the Administrative Agent with respect to the Revolving
Credit Loans. The Administrative Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.
6.    REPRESENTATIONS AND WARRANTIES
6.1    Representations and Warranties.
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:
6.1.1    Organization and Qualification.
Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in its jurisdiction of
organization and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary.
6.1.2    Subsidiaries.
Schedule 6.1.2 states the name of each of the Loan Parties and their
Subsidiaries, its jurisdiction of incorporation, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. There are no options, warrants or other rights outstanding to purchase any
such Subsidiary Shares,


58

--------------------------------------------------------------------------------





Partnership Interests or LLC Interests except as indicated on Schedule 6.1.2.
Other than (i) Foreign Subsidiaries and (ii) Regulated Subsidiaries, all
Subsidiaries of the Borrower on the Closing Date are Guarantors under the
Guaranty Agreement.
6.1.3    Power and Authority.
Each Loan Party and each Subsidiary of a Loan Party has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.
6.1.4    Validity and Binding Effect.
This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party or any Subsidiary of
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party or Subsidiary on
the required date of delivery of such Loan Document. This Agreement and each
other Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party or Subsidiary which is or will be a party thereto
on and after its date of delivery thereof, enforceable against such Loan Party
or Subsidiary in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.
6.1.5    No Conflict.
Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party or any Subsidiary of any Loan Party nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or Subsidiary or
(ii) any Law, any material agreement or instrument or any order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries.
6.1.6    Litigation.
There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate is


59

--------------------------------------------------------------------------------





reasonably likely to result in any Material Adverse Change. None of the Loan
Parties or any Subsidiaries of any Loan Party is in violation of any order,
writ, injunction or any decree of any Official Body which may result in any
Material Adverse Change.
6.1.7    Title to Properties.
Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. The tangible and intangible personal property relating to facilities and
computers of the Loan Parties and their Subsidiaries (including the leases,
computer software and aircraft) are held by one or more wholly owned Guarantors.
All leases of property by the Loan Parties and their Subsidiaries are in full
force and effect.
6.1.8    Financial Statements.
The Borrower has delivered to the Administrative Agent copies of the audited
consolidated financial statements for the Borrower and its Consolidated
Subsidiaries for fiscal year 2016 (the “Audited Statements”). In addition, the
Borrower has delivered to the Administrative Agent copies of its unaudited
interim financial statements for the Borrower and its Consolidated Subsidiaries
as of the end of the fiscal quarter ended March 31, 2017 (the “Interim
Statements” and, together with the Audited Statements, collectively referred to
as the “Historical Statements”). The Historical Statements are correct and
complete and fairly represent the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as of their dates and the
consolidated results of operations for the fiscal period then ended and have
been prepared in accordance with GAAP consistently applied subject (in the case
of the Interim Statements) to normal year-end audit adjustments. None of the
Borrower or its Consolidated Subsidiaries has any significant liabilities,
contingent or otherwise, or material forward or long-term commitments that are
not disclosed in the Historical Statements or in the notes thereto, and except
as disclosed therein there are no unrealized or anticipated losses from any
commitments of any of the Borrower or its Consolidated Subsidiaries which may
cause a Material Adverse Change. Since December 31, 2016, there has been no
Material Adverse Change.
6.1.9    Use of Proceeds; Margin Stock.
6.1.9.1    General. The Loan Parties intend to use the proceeds of the Loans in
accordance with Section 2.8 [Use of Proceeds].
6.1.9.2    Margin Stock. None of the Loan Parties or any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U). No part of the proceeds of any Loan has been or will
be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose


60

--------------------------------------------------------------------------------





of purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System. None of the Loan Parties or any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.
6.1.10    Full Disclosure.
Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.
6.1.11    Taxes.
All federal and all material state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.
6.1.12    Consents and Approvals.
No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party or any Subsidiary of
any Loan Party, except for (i) consents which shall have been obtained on or
prior to the Closing Date, and (ii) filings made with the Securities and
Exchange Commission on or after the Closing Date under the Securities Exchange
Act of 1934 or other applicable federal securities laws, rules and regulations,
including Forms 8-K, 10-Q and/or 10-K, as applicable.
6.1.13    No Event of Default; Compliance with Instruments.


61

--------------------------------------------------------------------------------





No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.
6.1.14    Patents, Trademarks, Copyrights, Licenses, Etc.
Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.
6.1.15    Insurance.
All insurance policies and other bonds to which any Loan Party or Subsidiary of
any Loan Party is a party are valid and in full force and effect. No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby. Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.
6.1.16    Compliance with Laws.
The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.
6.1.17    Material Contracts; Burdensome Restrictions.
All contracts related to or governing any Indebtedness of any Loan Party and all
other material contracts relating to the business operations of each Loan Party
and each Subsidiary of each Loan Party are valid, binding and enforceable upon
such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder, to
the Loan Parties’ knowledge, with respect to parties other than such Loan Party
or Subsidiary. None of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change.


62

--------------------------------------------------------------------------------





6.1.18    Investment Companies; Regulated Entities.
None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” Each Fund that constitutes an
“investment company” is in compliance in all material respects with all
requirements applicable to an “investment company” under the Investment Company
Act. None of the Loan Parties is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.
6.1.19    ERISA Compliance.
(i)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.
(ii)    No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan's assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (d) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (e) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
6.1.20    Employment Matters.
Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including


63

--------------------------------------------------------------------------------





those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would constitute a
Material Adverse Change. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties or any of their Subsidiaries which in any
case would constitute a Material Adverse Change.
6.1.21    Environmental Matters.
None of the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint, including but not limited to those from any Official
Body or private Person alleging that such Loan Party or Subsidiary or any prior
owner, operator or occupant of any of the Property is a potentially responsible
party under the Comprehensive Environmental Response, Cleanup and Liability Act,
42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq. or any analogous state or local Law, and none of the Loan
Parties has any reason to believe that such an Environmental Complaint might be
received. There are no pending or, to any Loan Party’s knowledge, threatened
Environmental Complaints relating to any Loan Party or Subsidiary of any Loan
Party or, to any Loan Party’s knowledge, any prior owner, operator or occupant
of any of the Properties pertaining to, or arising out of, any Contamination or
violations of Environmental Laws or Required Environmental Permits.
6.1.22    Senior Debt Status.
The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens.
6.1.23    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.
6.1.24    Existing Business.
The Loan Parties and their Subsidiaries are currently engaged in the business of
providing investment advisory, administration, distribution and other services
to Funds.


64

--------------------------------------------------------------------------------





6.1.25    EEA Financial Institution. Neither the Borrower nor any other Loan
Party is an EEA Financial Institution.
7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or the issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
7.1    First Loans and Letters of Credit.
On the Closing Date:
7.1.1    Officer’s Certificate.
The representations and warranties of each of the Loan Parties contained in
Section 6.1 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Lender a certificate of the
Borrower, dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or other Authorized Officer of the Borrower,
to each such effect.
7.1.2    Secretary’s Certificate.
There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to:
(i)    all action taken by each Loan Party and each Subsidiary of each Loan
Party in connection with this Agreement and the other Loan Documents;
(ii)    the names of the officer or officers authorized to sign this Agreement
and the other Loan Documents and the true signatures of such officer or officers
and specifying the Authorized Officers permitted to act on behalf of each Loan
Party and each Subsidiary of each Loan Party for purposes of this Agreement and
the true signatures of such officers, on which the Administrative Agent and each
Lender may conclusively rely; and
(iii)    copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date


65

--------------------------------------------------------------------------------





certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each Loan Party in each state
where organized.
7.1.3    Delivery of Loan Documents.
The Guaranty Agreement and the Notes shall have been duly executed and delivered
to the Administrative Agent for the benefit of the Lenders.
7.1.4    Opinion of Counsel.
There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of (a) K&L Gates LLP, counsel for the Loan Parties (who
may rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent) and (b) in-house counsel to the Loan Parties, each dated
the Closing Date and in form and substance satisfactory to the Administrative
Agent and its counsel and together such opinions shall address:
(i)    the matters set forth in Exhibit 7.1.4; and
(ii)    such other matters incident to the transactions contemplated herein as
the Administrative Agent may reasonably request.
7.1.5    Legal Details.
All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.
7.1.6    Payment of Fees.
The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders to the extent not previously paid
all commitment and other fees accrued through the Closing Date and the costs and
expenses for which the Administrative Agent and the Lenders are entitled to be
reimbursed.
7.1.7    Consents.
All material consents required to effectuate the transactions contemplated
hereby shall have been obtained including without limitation the consent of the
Lenders under the Existing Credit Agreement.
7.1.8    Officer’s Certificate Regarding MACs.


66

--------------------------------------------------------------------------------





Since December 31, 2016, no Material Adverse Change shall have occurred; and
there shall have been delivered to the Administrative Agent for the benefit of
each Lender a certificate dated the Closing Date and signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of the Borrower to each such effect.
7.1.9    No Violation of Laws.
The making of the Loans shall not contravene any Law applicable to any Loan
Party or any of the Lenders.
7.1.10    No Actions or Proceedings.
No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.
7.2    Each Additional Loan or Letter of Credit.
At the time of making any Loans or issuing, extending or increasing any Letters
of Credit and after giving effect to the proposed extensions of credit: the
representations and warranties of the Loan Parties contained in Section 6.1
[Representations and Warranties] and in the other Loan Documents shall be true
on and as of the date of such additional Loan or issuance, extension or increase
of Letters of Credit with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein) and the Loan Parties shall have
performed and complied with all covenants and conditions hereof; no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; the making of the Loans or the issuance, extension or increase of such
Letter of Credit shall not contravene any Law applicable to any Loan Party or
Subsidiary of any Loan Party or any of the Lenders or the Issuing Lender; and
the Borrower shall have delivered to the Administrative Agent a duly executed
and completed Loan Request or to the Issuing Lender an application for a Letter
of Credit, as the case may be.
7.3    Amendment and Restatement.
This Agreement amends and restates the Existing Credit Agreement. The
Commitments of the Lenders under this Agreement replace the commitments of the
lenders under the Existing Credit Agreement. From and after the Closing Date,
(i) the commitments of the lenders under the Existing Credit Agreement no longer
constitute a separate obligation of such lenders and (ii) the Commitment of each
Lender party to this Agreement shall be as set forth on Schedule 1.1(B).


67

--------------------------------------------------------------------------------





8.    COVENANTS
8.1    Affirmative Covenants.
The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply at all times with the following
affirmative covenants:
8.1.1    Preservation of Existence, Etc.
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or Section 8.2.7 [Dispositions of
Assets or Subsidiaries].
8.1.2    Payment of Liabilities, Including Taxes, Etc.
Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor.
8.1.3    Maintenance of Insurance.
The Loan Parties shall maintain and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties and the
business and properties of its Subsidiaries against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts acceptable to Administrative Agent and will
deliver evidence thereof to Administrative Agent. The Loan Parties shall cause,
pursuant to endorsements and assignments in form and substance reasonably
satisfactory to Administrative Agent, Administrative Agent, for the benefit of
Administrative Agent and Lenders, to be named as additional insured in the case
of all liability insurance.
8.1.4    Maintenance of Properties and Leases.
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with


68

--------------------------------------------------------------------------------





the general practice of other businesses of similar character and size, all of
those properties useful or necessary to its business, and from time to time,
such Loan Party will make or cause to be made all appropriate repairs, renewals
or replacements thereof.
8.1.5    Maintenance of Patents, Trademarks, Etc.
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.
8.1.6    Visitation Rights.
Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such reasonable detail
and at such reasonable times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Borrower with reasonable
notice prior to any visit or inspection. In the event any Lender desires to
conduct an audit of any Loan Party, such Lender shall make a reasonable effort
to conduct such audit contemporaneously with any audit to be performed by the
Administrative Agent.
8.1.7    Keeping of Records and Books of Account.
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.
8.1.8    Compliance with Laws.
Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 8.1.8 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.
8.1.9    New Subsidiaries.
The Loan Parties shall cause each Subsidiary created or acquired by any of the
Loan Parties after the date hereof, other than Foreign Subsidiaries, Regulated
Subsidiaries or Subsidiaries which are not, directly or indirectly, wholly owned
by the Borrower, as soon as


69

--------------------------------------------------------------------------------





practical and, in any event within thirty (30) days after so created or
acquired, to execute and deliver to the Administrative Agent (i) a Guarantor
Joinder in substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant
to which it shall join this Agreement and the Guaranty Agreement and
(ii) documents in the forms described in Section 7.1 [First Loans] modified as
appropriate to relate to such Subsidiary.
8.1.10    Keepwell.
Each Qualified ECP Loan Party jointly and severally (together with each other
Qualified ECP Loan Party) hereby absolutely unconditionally and irrevocably (a)
guarantees the prompt payment and performance of all Swap Obligations owing by
each Non-Qualifying Party (it being understood and agreed that this guarantee is
a guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualifying
Party to honor all of such Non‑Qualifying Party’s obligations under this
Agreement or any other Loan Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Loan Party shall only be liable under this
Section 8.1.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.1.10, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.10 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 8.1.10 constitute, and this Section 8.1.10 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.
8.1.11    Anti-Terrorism Laws.
(a) No Covered Entity will become a Sanctioned Person, (b) no Covered Entity,
either in its own right or through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (B) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.
8.2    Negative Covenants.
The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties shall comply with the following negative covenants:


70

--------------------------------------------------------------------------------





8.2.1    Indebtedness.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:
(i)    Indebtedness under the Loan Documents;
(ii)    Indebtedness pursuant to capitalized leases made under usual and
customary terms in the ordinary course of business and Indebtedness secured
solely by Purchase Money Security Interests not exceeding in the case of any
Indebtedness under this clause (ii) at any one time in the aggregate
$50,000,000;
(iii)    existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof, provided there is no increase in the principal
amount thereof as of the Closing Date unless otherwise specified on
Schedule 8.2.1);
(iv)    any short‑term Indebtedness under securities clearing arrangements
secured by or for which marketable securities and related cash balances with
customary loan‑to‑value ratios are available to repay such Indebtedness;
(v)    Indebtedness of a Loan Party or any Subsidiary of any Loan Party to
another Loan Party or any Subsidiary of any Loan Party;
(vi)    any Lender Provided Interest Rate Hedge; provided, however, that the
Loan Parties and their Subsidiaries shall enter into a Lender Provided Interest
Rate Hedge only for hedging (rather than speculative) purposes; and
(vii)    unsecured Indebtedness so long as after giving effect to such
Indebtedness the Loan Parties remain in pro forma compliance with the financial
covenants contained in Sections 8.2.14 [Maximum Leverage Ratio ] and 8.2.15
[Minimum Interest Coverage Ratio].
8.2.2    Liens.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.
8.2.3    Guaranties.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties and the Subsidiaries of the Loan Parties
permitted under Section 8.2.1 [Indebtedness], (ii) the guarantee by the Loan
Parties of


71

--------------------------------------------------------------------------------





obligations of other Loan Parties or Subsidiaries of the Loan Parties (other
than any Subsidiary which is not wholly owned by the Loan Parties) to third
parties, which obligations are incurred in the ordinary course of such Loan
Parties’ and the Subsidiaries’ business consistent with industry practice and
not otherwise forbidden by this Agreement; provided that, except for Limited
Investments, in no event shall the Loan Party or any Subsidiary of any Loan
Party become or be liable in respect of any Guaranty, or assume, guarantee,
become surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of the
Special Purpose Subsidiaries, (iii) the guarantee by the Loan Parties of
Indebtedness of Subsidiaries which are not wholly owned by a Loan Party or
Indebtedness of other Persons provided that the aggregate amount of Indebtedness
that is guaranteed by all of the Loan Parties pursuant to this clause (iii)
shall not exceed, at any one time, $25,000,000, and (iv) the guarantee or
indemnification by the Borrower or a Subsidiary of the Borrower of the
obligations of RPSA under the Services Agreement, the RPSA Assignment Agreement,
and any other related agreement required under Section 1(d) of the RPSA
Assignment Agreement pursuant to an arms-length negotiated transfer of the RPSA
Business.
8.2.4    Reserved.
8.2.5    Reserved.
8.2.6    Liquidations, Mergers, Consolidations, Acquisitions.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that:
(i)    any Guarantor may liquidate into, merge or consolidate with a wholly
owned Subsidiary that is a Guarantor (other than the Borrower); any wholly owned
Subsidiary which is not a Guarantor may liquidate into, merge or consolidate
with a wholly owned Subsidiary (so long as if the entity into which any wholly
owned Subsidiary which is not a Guarantor is liquidating, merging or
consolidating is a Guarantor, it continues to be a Guarantor after the
liquidation, merger or consolidation); and RPSA may dissolve its corporate
existence so long as any assets remaining after giving effect to the costs and
expenses of dissolution are conveyed to the Loan Parties; and
(ii)    the Borrower or a Consolidated Subsidiary may effect an acquisition of
the capital stock or assets (tangible or intangible) of another person or
persons, so long as (A) such person is a company which engages in the mutual
fund, investment advisory, retirement plan servicing or financial services
business or a business related or ancillary to any of the foregoing, (B) if such
person is a public company, the acquisition is not hostile and (C) after giving
effect to such acquisition, no Event of Default or Potential Default shall exist
or be continuing and, with respect to acquisitions in which the Consideration is
greater than $25,000,000, five (5) days before the consummation of such
acquisition, the Borrower shall have provided to the Administrative Agent and
the Lenders pro forma financial statements for the Borrower and the Consolidated
Subsidiaries, after giving effect to such acquisition,


72

--------------------------------------------------------------------------------





demonstrating compliance with Section 8.2.14 [Maximum Leverage Ratio] and
Section 8.2.15 [Minimum Interest Coverage Ratio].
The parties expressly acknowledge that Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] does not restrict the acquisition of assets by a
Fund in the ordinary course of business where no liabilities are assumed by the
Fund and the acquisition price consists of trailer payments based on average net
assets in the Fund from time to time but in no event more than the Fund Fees
received by any of the Loan Parties and their Subsidiaries and such fees are
paid out of the Fund itself or by any of the Loan Parties and their Subsidiaries
in accordance with normal business practices.
8.2.7    Dispositions of Assets or Subsidiaries.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:
(i)    any sale, transfer or lease of assets by the Borrower or any wholly owned
Subsidiary to the Borrower or any other wholly owned Subsidiary that is a
Guarantor and any sale or transfer of Designated Assets by a Subsidiary of the
Borrower to another Subsidiary of the Borrower followed by an immediate transfer
to a Special Purpose Subsidiary, in connection with a securitization or other
receivables sale transaction so long as such transaction is non-recourse to any
of the Loan Parties or any Special Purpose Subsidiary (except for customary
recourse provisions, including recourse to the Designated Assets being sold or
transferred);
(ii)    any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the Borrower’s or any Subsidiary’s business;
(iii)    any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets; and
(iv)    any sale or transfer of all of the capital stock or substantially all of
the assets of one or more Subsidiaries of the Borrower so long as, in any fiscal
year, (A) the assets of such sold or transferred Subsidiaries do not exceed 5%
of the total assets of the Borrower and the Consolidated Subsidiaries and (B) no
more than 5% of Consolidated EBITDA is attributable to such sold or transferred
Subsidiaries, in the case of clause (A), determined as of the most recent fiscal
quarter ending prior to such disposition and, in the case of clause (B),
determined as of the most recent four (4) fiscal quarters ending prior to such
disposition.
The Administrative Agent is expressly authorized by the Lenders to release any
Guarantor from the Guaranty Agreement if (A) its capital stock or substantially
all of the assets


73

--------------------------------------------------------------------------------





are sold or transferred in accordance with clause (iv) of Section 8.2.7
[Dispositions of Assets of Subsidiaries] above or (B) it is liquidated in
accordance with clause (i) of Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions].
8.2.8    Affiliate Transactions.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions and is in accordance with all
applicable Law.
8.2.9    Continuation of or Change in Business.
The enterprises represented by the Loan Parties and their Subsidiaries taken as
a whole shall continue to engage in their respective businesses substantially as
conducted and operated by the Loan Parties and their Subsidiaries during the
present fiscal year, and the Borrower shall not permit any material change in
such businesses (i.e., the mutual fund, investment advisory, retirement plan
servicing and financial services business, and the business of Federated Bank,
as such businesses exist on the date hereof or may exist in the future), either
directly or indirectly (including by means of loans and investments), and any
change must be in accordance with all applicable Law (including the Investment
Company Act); provided, that (i) the only activities in which the Special
Purpose Subsidiaries shall be permitted to engage are to finance broker
commissions with respect to the sale of proprietary or private label mutual
funds administered or distributed by the Loan Parties and to hold stock of other
Special Purpose Subsidiaries, provided further (A) the Special Purpose
Subsidiaries shall not enter into any agreements which permit any cross-defaults
with any of the Loan Documents and (B) the Limited Investments in the Special
Purpose Subsidiaries by the Loan Parties are not greater than $500,000 in the
aggregate; and provided further (ii) the Borrower, FII Holdings, Inc. and
Federated Services Company shall not become registered as investment advisers or
broker-dealers. Notwithstanding the foregoing, nothing contained herein shall
serve to limit the ability of any Loan Party or any Subsidiary of any Loan Party
to change the principal location of its business.
8.2.10    [Reserved].
8.2.11    Fiscal Year; Accounting Methods.
The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
(i) change its fiscal year from the twelve-month period beginning January 1 and
ending December 31 or (ii) change from the accrual method of accounting.
8.2.12    No Restrictions on Dividends.


74

--------------------------------------------------------------------------------





The Borrower shall not permit there to be any restriction on the dividends
payable by its Subsidiaries except as otherwise required by Law.
8.2.13    Change in Ownership.
The Borrower shall not permit any change in the ownership of the Class A Shares
except transfers of the Class A Shares may be made among the officers, directors
and employees of the Loan Parties and their respective families and affiliates.
8.2.14    Maximum Leverage Ratio.
The Loan Parties shall not permit the Leverage Ratio as of the end of any fiscal
quarter to exceed 3.00 to 1.00.
8.2.15    Minimum Interest Coverage Ratio.
The Loan Parties shall not permit the ratio of Consolidated EBITDA to
consolidated interest expense for the four (4) fiscal quarters then ended of the
Borrower and its Consolidated Subsidiaries, calculated as of the end of any
fiscal quarter, to be less than 4.0 to 1.0.
8.3    Reporting Requirements.
The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties will furnish or cause to be furnished to the
Administrative Agent and each of the Lenders:
8.3.1    Quarterly Financial Statements.
As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
8.3.2    Annual Financial Statements.
As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, changes in equity and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized


75

--------------------------------------------------------------------------------





standing satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.
8.3.3    Certificate of the Borrower.
Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements], a certificate
(each a “Compliance Certificate”) of the Borrower signed by the Chief Executive
Officer, President, Chief Financial Officer or other Authorized Officer of the
Borrower, in the form of Exhibit 8.3.3, to the effect that, except as described
pursuant to Section 8.3.4 [Notice of Default], (i) the representations and
warranties of the Borrower contained in Section 6.1 [Representations and
Warranties] and in the other Loan Documents are true on and as of the date of
such certificate with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time) and the
Loan Parties have performed and complied with all covenants and conditions
hereof, (ii) no Event of Default or Potential Default exists and is continuing
on the date of such certificate and (iii) containing calculations in sufficient
detail to demonstrate compliance as of the date of such financial statements
with all financial covenants contained in Section 8.2 [Negative Covenants].
8.3.4    Notice of Default.
Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer or other Authorized
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which the such Loan Party proposes to take with
respect thereto.
8.3.5    Notice of Litigation.
Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party or any of the Funds which
involve a claim or series of claims in excess of $25,000,000 or which if
adversely determined would constitute a Material Adverse Change.
8.3.6    Certain Events.
Written notice to the Administrative Agent of (i) any sale or other transfer of
assets as permitted under subsections (i), (ii), (iii) or (iv) of Section 8.2.7
[Dispositions of Assets of Subsidiaries], (ii) any merger, acquisition,
consolidation or liquidation permitted under Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions], and (iii) the creation or


76

--------------------------------------------------------------------------------





acquisition of any new Subsidiaries or investment in any other corporate entity,
such notice to be delivered to the Administrative Agent within five (5) Business
Days after occurrence of such event or consummation of such transaction(s), and
in the case of the creation or acquisition of a new Subsidiary or investment in
any other corporate entity, accompanied by the items specified in Section 8.1
[Affirmative Covenants] to be delivered within thirty (30) calendar days after
the creation or acquisition of a new Subsidiary or investment in any other
corporate entity. Written notice to the Administrative Agent of any sale or
other transfer of assets as permitted under clause (i) of Section 8.2.7
[Dispositions of Assets of Subsidiaries] shall be given on a quarterly basis at
the same time that quarterly financial statements are required to be delivered
under Section 8.3.1 [Quarterly Financial Statements].
8.3.7    Other Notices, Reports and Information.
Promptly upon their becoming available to the Borrower, (i) any material and
adverse reports including management letters submitted to any of the Loan
Parties by independent accountants in connection with any annual, interim or
special audit, (ii) any material reports or notices distributed by any of the
Loan Parties to all of its shareholders and not filed with the Securities and
Exchange Commission, on a date no later than the date supplied to the
shareholders, (iii) upon request, periodic reports filed by any of the Loan
Parties with the Securities and Exchange Commission, (iv) periodic reports of
examination by the Securities and Exchange Commission or the Financial Industry
Regulatory Authority of any of the Loan Parties which could reasonably be
expected to result in a Material Adverse Change and any responses thereto,
(v) any Revenue Administrative Agent’s Report and accompanying Statement of
Income Tax Examination Changes and any notice of assessment or deficiency by the
IRS which could reasonably be expected to result in a Material Adverse Change,
and (vi) such other reports and information as the Lenders may from time to time
reasonably request. The Borrower shall also notify the Lenders promptly of the
enactment of any legislation or adoption of any Law which may result in a
Material Adverse Change.
8.3.8    ERISA Event.
Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of any ERISA Event.
8.3.9    Notices Regarding Special Purpose Subsidiaries.
Within five (5) Business Days after the creation of any new Special Purpose
Subsidiary, the Borrower shall provide written notice to the Administrative
Agent of the creation of any new Special Purpose Subsidiary, accompanied by the
declaration of trust, certificate or articles of incorporation, bylaws or other
organizational documents of the new Special Purpose Subsidiary.
8.3.10    Notice of Change in Debt Rating.


77

--------------------------------------------------------------------------------





Within two (2) Business Days after any of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., Moody’s Investors Service, Inc. or
Fitch Ratings Inc. announces a change in the rating of the Borrower’s senior
unsecured long-term debt or long-term counterparty credit, notice of such
change. The Borrower will deliver together with such notice a copy of any
written notification which the Borrower received from the applicable rating
agency regarding such change in such rating.
9.    DEFAULT
9.1    Events of Default.
An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):
9.1.1    Payments Under Loan Documents.
The Borrower shall (i) fail to pay any principal of any Loan when due or
(ii) shall fail to pay any interest on any Loan or any other amount owing
hereunder or under the other Loan Documents within five (5) Business Days after
such interest or other amount becomes due in accordance with the terms hereof or
thereof;
9.1.2    Breach of Warranty.
Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;
9.1.3    Breach of Certain Covenants.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.11 [Anti-Terrorism Laws], Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], Section 8.2.7
[Dispositions of Assets of Subsidiaries], Section 8.2.9 [Continuation of or
Change in Business], Section 8.2.13 [Change in Ownership], Section 8.2.14
[Maximum Leverage Ratio] or Section 8.2.15 [Minimum Interest Coverage Ratio].
9.1.4    Breach of Other Covenants.
Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document (other
than as specifically set forth in any other subsection of this Section 9.1) and
such default shall continue unremedied for a period of fifteen (15) Business
Days after any of the Loan Parties becomes aware of the occurrence thereof (such
grace period to be applicable only in the event such default can be remedied by
corrective action of any of the Loan Parties as determined by the Administrative
Agent in its sole discretion).


78

--------------------------------------------------------------------------------





9.1.5    Defaults in Other Agreements or Indebtedness.
A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $25,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
9.1.6    Final Judgments or Orders.
Any final judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be entered against any Loan Party or any Subsidiary of
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;
9.1.7    Loan Document Unenforceable.
Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;
9.1.8    Proceedings Against Assets.
Any of the Loan Parties’ or any of their Subsidiaries’ assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;
9.1.9    Notice of Lien or Assessment.
A notice of Lien or assessment in excess of $25,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;
9.1.10    Events Relating to Pension Plans and Multiemployer Plans.


79

--------------------------------------------------------------------------------





An ERISA Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of Borrower or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of $25,000,000, or Borrower or any member of the
ERISA Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, where the aggregate amount of
unamortized withdrawal liability is in excess of $25,000,000;
9.1.11    Cessation of Business.
Any Loan Party or Subsidiary of a Loan Party is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;
9.1.12    Relief Proceedings.
(i) A Relief Proceeding shall have been instituted against any Loan Party or
Subsidiary of a Loan Party and such Relief Proceeding shall remain undismissed
or unstayed and in effect for a period of thirty (30) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes,
or takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan
Party or any Subsidiary of a Loan Party ceases to be solvent or admits in
writing its inability to pay its debts as they mature.
9.2    Consequences of Event of Default.
9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
If an Event of Default specified under Sections 9.1.1 through 9.1.11 shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrower hereby
pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and


80

--------------------------------------------------------------------------------





9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings.
If an Event of Default specified under Section 9.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
9.2.3    Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency, but not including funds held
in custodian or trust accounts) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Lender or any
such Affiliate or participant to or for the credit or the account of any Loan
Party against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender, Affiliate or participant, irrespective of whether or not such
Lender, Issuing Lender, Affiliate or participant shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section 9.2 [Consequences of Event of Default] are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender or their respective Affiliates and participants may have.
Each Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and
9.2.4    Suits, Actions, Proceedings.
If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 9.2, the Administrative Agent or
any Lender, if owed any amount with respect to the Loans, may proceed to protect
and enforce its rights by suit in equity, action at law and/or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents, including as permitted
by applicable Law the obtaining of the ex parte appointment of a receiver, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the
Administrative Agent or such Lender; and


81

--------------------------------------------------------------------------------





9.2.5    Application of Proceeds.
From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from the exercise of any other remedy by the Administrative Agent, shall be
applied as follows:
(i)    first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with collection of any Obligations of any of the Loan
Parties under any of the Loan Documents;
(ii)    second, to the repayment of all Obligations then due and unpaid of the
Loan Parties to the Lenders or their Affiliates incurred under this Agreement or
any of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge, whether of principal, interest, fees, expenses or otherwise
and to cash collateralize the Letter of Credit Obligations, ratably among the
Lenders and their Affiliates in proportion to the respective amounts payable to
them with respect to such Obligations; and
(iii)    the balance, if any, as required by Law.
Notwithstanding anything to the contrary in this Section 9.2.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s assets if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of assets from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise set forth above in this Section 9.2.5.
9.2.6    Other Rights and Remedies.
In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Administrative Agent shall have all of the
rights and remedies under applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent permitted by Law. The
Administrative Agent may, and upon the request of the Required Lenders shall,
exercise all post-default rights granted to the Administrative Agent and the
Lenders under the Loan Documents or applicable Law.
10.    THE ADMINISTRATIVE AGENT
10.1    Appointment and Authority.


82

--------------------------------------------------------------------------------





Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 10.1 are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
10.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or


83

--------------------------------------------------------------------------------





percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.1 [Modifications, Amendments or Waivers] and 9.2
[Consequences of Event of Default]) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Potential Default or Event of Default unless and until
notice describing such Potential Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any


84

--------------------------------------------------------------------------------





such sub‑agent and to the Related Parties of the Administrative Agent and any
such sub‑agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
10.6    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by


85

--------------------------------------------------------------------------------





PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
10.7    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the agents, sole
bookrunner or joint lead arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
10.9    Administrative Agent’s Fee.
The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.
10.10    Authorization to Release Guarantors.
The Lenders and Issuing Lenders authorize the Administrative Agent to release
any Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 8.2.7 [Disposition of Assets or
Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].
10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties,


86

--------------------------------------------------------------------------------





their Affiliates or their agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.
11.    MISCELLANEOUS
11.1    Modifications, Amendments or Waivers.
With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents to a departure from the due performance of the
Obligations of the Loan Parties hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that, no such agreement, waiver or
consent may be made which will:
11.1.1    Increase of Commitment.
Increase the amount of the Revolving Credit Commitment Commitment of any Lender
hereunder without the consent of such Lender;
11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.
Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, or any fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan or any other fee payable to any Lender without the consent of each Lender
directly affected thereby;
11.1.3    Release of Guarantor.
Except for sales of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries], release any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or
11.1.4    Miscellaneous.
Amend Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3 [Exculpatory
Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders (other than Defaulting Lenders);


87

--------------------------------------------------------------------------------





provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of the Administrative Agent or the Issuing
Lender, as the case may be, and provided, further that, if in connection with
any proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.4 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
11.2    No Implied Waivers; Cumulative Remedies; Writing Required.
No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. Any
waiver, permit, consent or approval of any kind or character on the part of any
Lender of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.
11.3    Expenses; Indemnity; Damage Waiver.
11.3.1    Costs and Expenses.
The Borrower shall pay (i) all out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any outside counsel for the Administrative Agent or
any Lender) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights


88

--------------------------------------------------------------------------------





under this Section, or (B) in connection with the Loans made, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iii) all reasonable out-of-pocket
expenses of the Administrative Agent’s regular employees and agents engaged
periodically to perform audits of the Loan Parties’ books, records and business
properties.
11.3.2    Indemnification by the Borrower.
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) breach of representations,
warranties or covenants of the Borrower under the Loan Documents, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, including any such items or losses relating to or arising
under Environmental Laws or pertaining to environmental matters, whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any other Loan Party, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
11.3.3    Reimbursement by Lenders.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted


89

--------------------------------------------------------------------------------





against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
11.3.4    Waiver of Consequential Damages, Etc.
To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
11.3.5    Payments.
All amounts due under this Section 11.3 [Expenses; Indemnity; Damage Waiver]
shall be payable not later than ten (10) days after demand therefor.
11.4    Holidays.
Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the LIBOR Rate Option) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.
11.5    Reserved.
11.6    Notices; Effectiveness; Electronic Communication.
11.6.1    Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.6.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier


90

--------------------------------------------------------------------------------





(i) if to a Lender, to it at its address set forth in its administrative
questionnaire, or (ii) if to any other Person, to it at its address set forth on
Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.
11.6.2    Electronic Communications.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
11.6.3    Change of Address, Etc.
Any party hereto may change its address, e‑mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.
11.7    Severability.
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.
11.8    Governing Law.


91

--------------------------------------------------------------------------------





This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles. Each Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (“UCP”) or the rules of the International Standby Practices (ICC
Publication Number 590) (“ISP98”), as determined by the Issuing Lender, and in
each case to the extent not inconsistent therewith, the Laws of the Commonwealth
of Pennsylvania without regard to is conflict of laws principles.
11.9    Prior Understanding.
This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.
11.10    Duration; Survival.
All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and shall not be waived
by the execution and delivery of this Agreement, any investigation by the
Administrative Agent or the Lenders, the making of Loans, or Payment in Full.
All covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof until Payment in Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, and Sections 5 [Payments] and 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment in Full.
11.11    Successors and Assigns.
11.11.1     Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.11.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 11.11.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.11.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than


92

--------------------------------------------------------------------------------





the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.11.4 [Participations] and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
11.11.2     Assignments by Lenders.
Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 11.11.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed), and:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


93

--------------------------------------------------------------------------------





(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Additional Compensation in Certain Circumstances], and 11.3
[Expenses; Indemnity; Damage Waiver] with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.11.2 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.11.4 [Participations].
11.11.3     Register.
The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


94

--------------------------------------------------------------------------------





11.11.4     Participations.
Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.4 [LIBOR Rate Unascertainable, Etc.], 5.8 [Increased
Costs], 2.9.8 [Indemnity] and 5.9 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.9.7 [Status of
Lenders] (it being understood that the documentation required under Section
5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.11.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.11.2 [Assignments by
Lenders]; and (B) shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs] or 5.9 [Taxes], with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a Lender]
and Section 5.6.3 [Designation of Different Lending Office] with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.2.3 [Set-off] as though it were a Lender;
provided that such Participant agrees to be subject to Section 5.3 [Sharing of
Payments by Lenders] as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the


95

--------------------------------------------------------------------------------





extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
11.11.5     Limitations upon Participant Rights Successors and Assigns
Generally.
A Participant shall not be entitled to receive any greater payment under
Section 5.8 [Additional Compensation in Certain Circumstances], Section 5.9
[Taxes] or Section 11.3 [Expenses; Indemnity; Damage Waiver] than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.9 [Taxes] unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.9.7 [Status of Lenders] as
though it were a Lender.
11.11.6     Certain Pledges; Successors and Assigns Generally.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
11.12    Confidentiality.
11.12.1     General.
The Administrative Agent and the Lenders each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information the
Borrower specifically designates as confidential), except as provided below, and
to use such information only in connection with their respective capacities
under this Agreement and for the purposes contemplated hereby. The
Administrative Agent and the Lenders shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to information and instructions to,
or any agreement (whether written, oral or otherwise implied by Law) of, such
Persons to maintain the confidentiality, (ii) to assignees and participants as
contemplated by Section 11.11 [Successors and Assigns], and prospective
assignees and participants, (iii) to the extent requested by any bank regulatory
authority or, with notice to the Borrower (if legally permitted), as otherwise
required by applicable Law or by any subpoena or similar legal process, or in
connection with any investigation or proceeding arising out of the


96

--------------------------------------------------------------------------------





transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality restrictions,
or (v) if the Borrower shall have consented to such disclosure.
11.12.2     Sharing Information With Affiliates of the Lenders.
Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and, notwithstanding the use restriction contained in the first sentence
of Section 11.12.1 [General], each of the Loan Parties hereby authorizes each
Lender to share any information delivered to such Lender by such Loan Party and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, to any such Subsidiary or Affiliate
of such Lender, it being understood that any such Subsidiary or affiliate of any
Lender receiving such information shall be bound by the provisions of
Section 11.12.1 [General] as if it were a Lender hereunder. Such authorization
shall survive the repayment of the Loans and other Obligations and the
termination of the Commitments.
11.13    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions Of Lending and Issuance of Letters
of Credit], this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e‑mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
11.14    Administrative Agent’s or Lender’s Consent.
Whenever the Administrative Agent’s or any Lender’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Lender shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.
11.15    Exceptions.


97

--------------------------------------------------------------------------------





The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.
11.16    CONSENT TO FORUM; WAIVER OF JURY TRIAL.
11.16.1     SUBMISSION TO JURISDICTION.
THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
11.16.2     WAIVER OF VENUE.
THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
11.16.3     SERVICE OF PROCESS.


98

--------------------------------------------------------------------------------





EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.6 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.16.4     WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.17    USA Patriot Act Notice.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.
11.18    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any


99

--------------------------------------------------------------------------------





other Loan Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.
[SIGNATURE PAGES FOLLOW]




100

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

BORROWER:
FEDERATED INVESTORS, INC.


By: /s/ Richard A. Novak    
Name: Richard A. Novak
Title: Vice President

GUARANTORS:
FEDERATED ADMINISTRATIVE SERVICES
FEDERATED ADMINISTRATIVE SERVICES, INC.
FEDERATED SERVICES COMPANY
FEDERATED SHAREHOLDER SERVICES
COMPANY
FII HOLDINGS, INC.
FEDERATED PRIVATE ASSET MANAGEMENT,
INC.
FEDERATED MDTA TRUST
HBSS ACQUISITION CO.
FEDERATED MDTA LLC
FEDERATED GLOBAL HOLDINGS LLC


By: /s/ Richard A. Novak    
Name: Richard A. Novak
Title: Treasurer of each of the above listed Guarantors



















--------------------------------------------------------------------------------







[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]


GUARANTORS continued:




FEDERATED INVESTMENT MANAGEMENT
COMPANY
FEDERATED GLOBAL INVESTMENT
MANAGEMENT CORP.
FEDERATED INVESTMENT COUNSELING
RETIREMENT PLAN SERVICE COMPANY OF
AMERICA
FEDERATED ADVISORY SERVICES COMPANY
FEDERATED EQUITY MANAGEMENT COMPANY
OF PENNSYLVANIA




By: /s/ Richard A. Novak
Name: Richard A. Novak
Title: Assistant Treasurer of each of the above listed
Guarantors






FEDERATED INVESTORS MANAGEMENT
COMPANY




By: /s/ Richard A. Novak         
Name: Richard A. Novak
Title: Senior Vice President and Treasurer of the above
listed Guarantor




102

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]

LENDERS:


PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

By: /s/ Cara Gentile    
Name: Cara Gentile    
Title: Senior Vice President    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




CITIBANK, N.A., as Syndication Agent

By: /s/ Maureen Maroney     
Name: Maureen Maroney    
Title: Vice President    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




STATE STREET BANK AND TRUST COMPANY

By: /s/ Andrei Bourdine    
Name: Andrei Bourdine    
Title: Vice President     







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




TD BANK, N.A.

By: /s/ Mark Hogan     
Name: Mark Hogan    
Title: Senior Vice President    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




WELLS FARGO BANK, N.A.

By: /s/ Jocelyn M. Boll     
Name: Jocelyn M. Boll    
Title: Director    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




THE BANK OF NEW YORK MELLON

By: /s/ Kenneth P. Sneider, Jr.     
Name: Kenneth P. Sneider, Jr.    
Title: Managing Director    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




THE HUNTINGTON NATIONAL BANK

By: /s/ Michael Kiss     
Name: Michael Kiss    
Title: Vice President    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




CITIZENS BANK OF PENNSYLVANIA

By: /s/ A. Paul Dawley     
Name: A. Paul Dawley    
Title: Vice President    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




UMB BANK, N.A.

By: /s/ Billy Weiland     
Name: Billy Weiland    
Title: Senior Vice President    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT]




WASHINGTON FINANCIAL BANK

By: /s/ Anthony M. Cardone     
Name: Anthony M. Cardone    
Title: Vice President    



















--------------------------------------------------------------------------------






SCHEDULE 1.1(A)
PRICING GRID


(Fees and spreads in the pricing grid below are stated in basis points.)


 
 
Level


Debt Rating
S&P, Moody’s and Fitch Respectively
 
Applicable
Commitment
Fee
Revolving Credit Base Rate Spread
 
Revolving Credit LIBOR Rate Spread


Letter of Credit Fee
I
A/A2/A or higher
10.0
0.0
100.0
100.0
II
A-/A3/A-
12.5
12.5
112.5
112.5
III
 
BBB+/Baa1/ BBB+ or lower
15.0
25.0
125.0
125.0



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
(a)    “Debt Rating” shall mean the rating of the Borrower’s long-term
counterparty credit rating, long-term issuer rating or long-term issuer default
rating by Standard & Poor’s, Moody’s or Fitch, respectively.
(b)    If a difference exists in the Debt Ratings of Moody’s, Standard & Poor’s
and Fitch, and the difference is only one level, the highest of such Debt
Ratings will determine the relevant pricing;
(c)    If a difference exists in the Debt Ratings of Moody’s, Standard & Poor’s
and Fitch, and the difference is two or more levels, the level which corresponds
to the Debt Rating which is one level immediately above the lowest of such Debt
Ratings will determine the relevant pricing;
(d)    If only one rating agency provides a Debt Rating, such Debt Rating will
determine the relevant pricing level; and
(e)    Any change in the Applicable Margin, the Applicable Commitment Fee Rate
or the Applicable Letter of Credit Fee Rate shall become effective as of the
date on which Standard & Poor’s, Moody’s or Fitch effect the change in the Debt
Rating requiring such an increase or a decrease.






1